DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The current specification is lacking headings.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5  and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states that the heat source is not directly connected with the component.  However, as seen in Figures 2 and 3 of the instant application, the heat source 2 is in directly connected to the component 1 at its terminal A1.  This inconsistency between the claims and the specification raises an issue of indefiniteness.  For the purpose of examination, claim 5 will be interpreted as follows: the term “not” in line 2 will be omitted.
Claim 10 recites the limitation "the appliance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, “appliance” will be replaced with --component--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RCA (GB 1312122) in view of Pedrotti (2017/0331271).
In re claim 1, RCA teaches a circuit as seen in Figures 1 and 2 comprising an electrical or electronic component (12), and comprising detection means (13 and 18) by which an electrical or thermal load of the component can be detected (page 1 line 80 - page 2 line), wherein the detection means comprise a heat source (13) and means for detecting the heat output or the temperature of the heat source (18), wherein the heat source is not formed by the component itself and is connected in series or parallel to the component (as seen in Figure 1 and 2).
RCA teaches that the electronic component is a motor (page 1 lines 19-30) but does not specifically teach that the circuit is part of a refrigerator and/or freezer.
Pedrotti teaches a refrigeration system as seen in Figure 1 wherein a motor 101 of the system has its temperature monitored via sensors 122 in order to provide protection by opening a switch 105 when an overtemperature event occurs (paragraphs 14, 17, 18, and 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include the circuit of RCA in a refrigeration system since Pedrotti teaches that the motor in a refrigeration system benefits from monitoring its temperature to provide protection.
In re claim 2, RCA teaches the heat source 13 is downstream of the component 12 as seen in Figure 1.
In re claim 4, RCA teaches that the heat source 13 is an additional component as seen in Figures 1 and 2.
In re claim 5, RCA teaches that the heat source 13 is directly connected with the component 12 as seen in Figures 1 and 2.
In re claim 6, RCA teaches that the heat source 13 is arranged locally separate from the component 12 as seen in Figures 1 and 2.
In re claims 7 and 8, RCA teaches the means for detecting heat output 18 is a temperature sensor in the form of a PTC thermistor (page 2 lines 1-10).
In re claim 9, RCA teaches that the means for detecting the heat output 18 is directly connected to the heat source 13 as seen in Figure 2.
In re claim 10, RCA teaches that the means for detecting 18 is arranged such that ambient temperature of the component 12 can be detected (page 2 lines 1-10).
In re claim 11, RCA teaches that a protection circuit 15 is provided which is connected to the detection means 18 so that the load of the component is detected and the protection circuit 15 is configured such that it reduces the load condition of the component based on the detected load of the component (page 2 lines 10-37).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over RCA (GB 1312122) in view of Pedrotti (2017/0331271) as applied to claim 1 and further in view of Ishido (2015/0146335).
In re claim 3, RCA teaches using a heat dissipating resistance in the form of a Nichrome wire as the heat source 13 (page 1 lines 74-80), but does not specifically teach it being a taper of a conductive path.
Ishido teaches that a heat source of temperature detector can be implemented as a taper 30c in a wiring pattern connected to a motor load 20 (paragraphs 18-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the Nichrome wire of RCA 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836